Hardin, J.:
Chapter 695 of Laws of 1871, in section 5, confers power upon the board of supervisors, upon the order of' “ the County Court, made on the application of the person aggrieved,” to refund “ any tax illegally or improperly assessed, or levied.” If the petitioner had no personal property in 1880 she was illegally or improperly assessed,” and the tax was “illegally and improperly” levied upon, her, and therefore her case is brought within the terms of the act of 1871. In Boardman v. Board of Supervisors of Tompkins County (85 N. Y., 360), it was held that a person who had been improperly assessed in Tompkins county, upon personal property owned by a resident in Monroe county, was properly allowed an order directing the tax to be refunded, and an order of the General Term reversing an order of the County Coiirt was reversed. ~We must follow the rule laid down in that case, and we therefore hold that the County Court of Orleans county had jurisdiction, and it was its duty-to pass upon the merits involved in the case made by the petitioner before it, and its refusal to do so, “ for want of jurisdiction,” was error. ' If the facts be as averred by the petitioner she was not liable to assessment and taxation for the $6,800 of personal property included in her assessment, and 'the determination oí* the assessors does not stand in the way of relieving her (In the Matter of Catholic Protectory, 77 N. Y., 342; Williams v. *546Board of Supervisors, 78 id., 563; Boardman v. Supervisors, supra.)
We must reverse the order of the County Court for the error spoken of.
Order of the County Court of Orleans county reversed, with ten dollars costs ■ and disbursements, and proceedings remitted to that court with directions to proceed and hear the application upon the merits:
Smith, P. J., and Barker, J., concurred.
Order of County Court reversed, with costs.